This is a suit by appellee against appellants for debt and foreclosure of a mechanic's and materialman's lien on certain property described in plaintiff's petition. Judgment was for plaintiff for its debt, interest, and costs, and for foreclosure of the lien. From this judgment appellants have appealed.
At the threshold of the case we are met with appellee's motion to dismiss the appeal for want of proper prosecution. The cause was tried and judgment entered in the court below on May 8, 1928. The transcript and statement of facts were tiled in this court June 21, 1928. In due time the cause was set for submission here on October 11, 1928, and notice given to all parties. Appellants filed their brief in this court on October 9, 1928, three days before submission. The brief consists of 20 full-length typewritten pages, presenting 10 propositions of error. Appellee has filed its objection to our considering said brief because not filed in compliance with the rules with respect to briefing and too late for appellee to consider, prepare, and file answer brief, and moves for a dismissal of the appeal.
Counsel for appellants say that because of being heavily pressed with other urgent business, they were unable to prepare and file their brief sooner, and move the court to postpone submission for such time as will enable counsel for appellee to prepare and file his brief. Appellee insists upon submission and urges his motion to dismiss the appeal. The motion to postpone has been overruled, and under the rules the brief will have to be stricken, and it is so ordered.
Appellants insist that their appeal should not be dismissed because fundamental error is shown by the record. Under this contention the appeal will not be dismissed, but we will search the record for fundamental error. No such error appearing upon the face of the record, the judgment should be affirmed, and it is so ordered.
Affirmed.